Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/7/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harchol (US 2008/0023508 A1).
	Regarding claim 1, Harchol (Figures 3C-3F) discloses a holster comprising: a first plate (flat rear surface of 82) having at least one recess (see “attachment members 94, such as recesses” in [0033]); a second plate (92) having at least one protruding member (see “magnetic elements 97 that protrude from the surface” in [0033]), the at least one protruding member being aligned with the at least one recess (see “male attachment members 96 are sized and configured to mate with the female 
Regarding claim 2, Harchol discloses the holster of claim 1, wherein the at least one recess comprises two circular recesses (see Figure 3E).
Regarding claim 4, Harchol discloses the holster of claim 1, wherein the at least one protruding member comprises two protruding members (see Figure 3F).
Regarding claim 5, Harchol discloses the holster of claim 1, wherein the at least one protruding member and the at least one recess are of a same quantity (two each, see Figures 3E and 3F).  
Regarding claim 6, Harchol discloses the holster of claim 1, wherein each of the at least one protruding member (96/97) is magnetic (see “magnetic elements 97” in [0033]).
Regarding claim 7, Harchol discloses the holster of claim 1, further comprising a ferromagnetic component (see “magnetic elements 95” in [0033]) coupled to the first plate.  
Regarding claim 8, Harchol discloses the holster of claim 1, wherein the ferromagnetic component is disposed adjacent the at least one recess (see “magnetic elements 95 on the inner side of, or flush with, the recesses” in [0033]).  
Regarding claim 14, Harchol discloses the holster of claim 1, wherein the coupling member (the rest of the case structure of 82, see Figure 3C)  includes a second wall and a partial circumferential border that forms a pocket for receiving at least a portion of a mobile device (see Figure 3C).  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schori (WO 2020/049382 A1) in view of Harchol (US 2008/0023508 A1).
	Regarding claim 1, Schori discloses a holster comprising: a first plate (patch 10) having at least one first magnetic element (12); a second plate (back 34) having at least one second magnetic element, the at least one second magnetic element being aligned with the at least one first magnetic element; and a coupling member (pouch 36) for securing at least a portion of a mobile device. Schori fails to disclose the first magnetic elements being recesses and the second magnetic elements being protrusions. Harchol teaches that it was already known in the art for magnetic elements like those of Schori to include recesses and protrusions (see Figures 3E and 3F) in order to facilitate proper alignment of the magnetic elements (see [0033]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first and second magnetic elements of Schori as recesses and protrusions, respectively, the motivation being to make it easier for a user to ensure proper alignment, as taught by Harchol.
Regarding claim 2, Schori as modified above would include the holster of claim 1, wherein the at least one recess comprises two circular recesses (Schori shows four magnetic elements on the first plate that would be made into recesses in the modification above, where four comprises two).
Regarding claim 3, Schori as modified above would include the holster of claim 1, wherein the at least one recess comprises three circular recesses (Schori shows four magnetic elements on the first plate that would be made into recesses in the modification above, where four comprises three).
Regarding claim 4, Schori as modified above would include the holster of claim 1, wherein the at least one protruding member comprises two protruding members (Schori shows four magnetic elements on the second plate that would be made into protrusions in the modification above, where four comprises two).

Regarding claim 6, Schori as modified above would include the holster of claim 1, wherein each of the at least one protruding member would be magnetic (see “magnetic elements 97” in [0033] of Harchol and Page 9 lines 15+ of Schori, both teaching the magnetic elements claimed).
Regarding claim 7, Schori as modified above would include the holster of claim 1, further comprising a ferromagnetic component (see “magnetic elements 95” in [0033] in Harchol and Page 9 lines 15+ of Schori, both teaching ferromagnetic components) coupled to the first plate.  
Regarding claim 8, Schori as modified above would include the holster of claim 1, wherein the ferromagnetic component is disposed adjacent the at least one recess (see “magnetic elements 95 on the inner side of, or flush with, the recesses” in [0033] in Harchol).
Regarding claim 9, Schori as modified above would include the holster of claim 1, wherein the first plate and the second plate are of a same shape (see Figure 1 of Schori).  
Regarding claim 10, Schori as modified above would include the holster of claim 1, wherein the first plate and the second plate are generally rectangular (see Figure 1 of Schori).
Regarding claim 11, Schori as modified above would include the holster of claim 1, wherein the first plate and the second plate are of a same size (see Figure 1 of Schori).
Regarding claim 12, Schori as modified above would include the holster of claim 1, wherein the first plate is made of plastic (see “plastic” on page 8 line 11), but fails to disclose the second plate being made of plastic. Schori only discloses the pouch and second plate (34) being made “of any suitable material as is known in the art” (see page 8 lines 25-26). Given that one half of Schori’s magnetic system includes a plastic first plate, it would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 14, Schori as modified above would include the holster of claim 1, wherein the coupling member (36)  includes a second wall and a partial circumferential border that forms a pocket (see “pocket 36” on page 8 line 25) for receiving at least a portion of a mobile device (see Figure 1 of Schori).
Regarding claims 15-17, Schori as modified above would include the holster of claim 14, but would fail to include wherein the pocket is made of leather (claim 15); fabric (claim 16); or synthetic material (claim 17).  Schori discloses the pocket (36) being made “of any suitable material as is known in the art” (see page 8 lines 25-26) but fails to mention specific materials. Official Notice is taken to the fact that it is old and well known in the art of article carriers for leather, fabric, or synthetic material to be suitable for use in constructing a pouch pocket. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the pocket of the modified Schori holster from leather, fabric, or synthetic material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schori (WO 2020/049382 A1) in view of Harchol (US 2008/0023508 A1) as applied above, further in view of Chen et al. (US 2006/0237495 A1).
Regarding claim 13, Schori as modified above would include the holster of claim 1, but would fail to include wherein the coupling member includes a clip that grips a portion of a mobile device. Chen shows that it was already known in the art for an electronic device carrier like that of Schori to include a more open holster with a top clip (25). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have . 
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schori (WO 2020/049382 A1) in view of Harchol (US 2008/0023508 A1) as applied above, further in view of Alexander (US 10,327,538 B2).
Regarding claim 18, Schori as modified above would include the holster of claim 14, but would fail to include a magnetic shield overlying the protruding members. Alexander teaches that it was already known in the art to provide a magnetic shield (40) over the magnetic elements of an attachment system like that of Schori in order to protect the electronic device from magnetic field interference (col. 5 lines 39-46). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided a magnetic shield between any of the magnets and electronic device of the modified Schori system, which would include covering the protrusions, the motivation being to protect the electronic device held therein from magnetic field interference in the manner taught by Alexander.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        5/11/21